Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), is executed as of November
10, 2008, by and between Cygne Designs, Inc., a Delaware corporation (“Seller”),
and Bernard Manuel (“Buyer”).
 
RECITALS:
 
WHEREAS, Seller desires to sell, and Buyer desires to purchase, certain assets,
properties and rights of Seller related to Seller’s ownership interests in its
Guatemalan subsidiaries, namely, JMB Internacional, S.A., Cygne Guatemala, S.A.
and MBS Internacional, S.A. and their respective assets, including without
limitation, all prepaid expenses and accounts receivable relating thereto (the
“Purchased Stock”) (but no other assets, operations or business of Seller),
subject to the assumption by Buyer of certain liabilities and obligations of
Seller related to such Purchased Stock, upon the terms and subject to the
limitations and conditions hereinafter set forth; and
 
WHEREAS, the parties anticipate that Seller will continue to conduct its
business after the consummation of the sale of the Purchased Stock as provided
herein.
 
NOW, THEREFORE, in consideration of the mutual covenants of the parties set
forth in this Agreement and other good and valuable consideration, the receipt
of which is hereby acknowledged, the parties hereto agree as follows:
 
1,           Sale and Transfer of the Assets; Excluded Assets.  Subject to and
upon the terms and conditions of this Agreement, Seller hereby agrees to sell,
convey, transfer, assign and deliver to Buyer all of Seller’s right, title and
interest in and to the Purchased Stock, and Buyer hereby agrees to purchase the
Purchased Stock, consistent with the terms and conditions of this Agreement.
Notwithstanding anything to the contrary contained herein, the Purchased Stock
shall not include, with respect to Seller, any other assets used by Seller in
the operation of its business or Seller’s rights under this Agreement.
 
2.           Purchase Price.  The aggregate purchase price to be paid by Buyer
for the Purchased Stock (the “Purchase Price”) shall be $10,000, payable to
Seller by check or wire transfer.
 
3.           Conditions.  The obligations of the parties to consummate and
effect this Agreement and the transactions contemplated hereby shall be subject
to the satisfaction of the following: (i) upon payment of the Purchase Price by
Buyer, Seller shall transfer the Purchase Price to Comerica Bank, Seller’s
lender (the “Lender”); and (ii) the Lender shall consent to this Agreement and
the transactions contemplated hereby, and shall agree to release its lien on the
Purchased Stock and related assets. In the event that either of the foregoing
conditions is not met, Seller shall return the Purchase Price to Buyer and this
Agreement shall be null and void and of no further force or effect without any
action on the parties.
 
4.           Mutual Release.  Subject to satisfaction of the conditions of
Section 3 hereof and consummation of the transactions contemplated hereby, (i)
Seller hereby releases, relinquishes and discharges any and all of Seller’s
right, title, ownership and any other interest in and to the Purchased Stock,
including without limitation, any accounts receivable and prepaid expenses
relating thereto; and (ii) Buyer hereby releases Seller from any and all
liabilities and obligations related to the Purchased Stock.
 


 
1

--------------------------------------------------------------------------------

 
 


 
5.           General Provisions.
 
a)           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.
 
b)           Entire Agreement; Non-assignability; Parties in Interest.  This
Agreement shall constitute the full and entire understanding and agreement among
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.
 
c)           Severability.  In the event that any provision of this Agreement,
or the application thereof becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
 
d)           Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard to its conflicts of law principles. Each
party hereto hereby irrevocably submits and consents to the jurisdiction of any
California state or federal court located in Los Angeles County over any action
or proceeding arising out of or relating to this Agreement and hereby
irrevocably agrees that all claims in respect of any such action or proceeding
may be heard and determined in such California state or federal court.  
 
e)           No Third Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date set forth above.
 
 
CYGNE DESIGNS, INC.
 
 
 
By: /s/ Samuel J. Furrow, Jr.        
Samuel J. Furrow, Jr., President and CEO
 
 
/s/ Bernard Manuel            
Bernard Manuel
 
 
 
 
 
 
 
 
 
 
 
 
 
3
 


 